***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
              STATE v. MENDEZ—CONCURRENCE

   PRESCOTT, J., concurring. Although I agree with
the majority that the judgment of conviction should be
affirmed, in the interest of justice, I would follow a
different path to that conclusion. The sole claim raised
by the self-represented defendant in this direct criminal
appeal is that the trial court violated his right to due
process by improperly granting court-appointed appel-
late counsel’s motion for leave to withdraw her appear-
ance in accordance with Practice Book § 62-9. As
indicated by the majority, a motion for review pursuant
to Practice Book § 66-6 is the proper vehicle by which
to obtain review of an order concerning the withdrawal
of appointed appellate counsel after an appeal has been
filed. Nevertheless, for the reasons that follow, before
turning to the merits of the appeal, I would treat the
defendant’s brief as a late motion for review, and would
grant review but deny relief. Then, because the defen-
dant failed to raise any claim challenging the merits of
the judgment of conviction, I would, like the majority,
affirm the judgment.
   The criminal charges against the defendant arose out
of the shooting death of a convenience store clerk. The
defendant was represented throughout the underlying
proceedings by Attorney R. Bruce Lorenzen, a public
defender. The defendant confessed to shooting the
clerk and, at trial, did not challenge that he was the
shooter. Instead, the defendant argued that the firearm
he used discharged accidently and that he committed
the robbery under duress. A jury found the defendant
guilty of felony murder in violation of General Statutes
§ 53a-54c and robbery in the first degree in violation
of General Statutes § 53a-134 (a) (2).1 Following his
conviction and sentencing, the defendant filed an appli-
cation seeking a waiver of fees, costs and expenses for
appeal and the appointment of appellate counsel. The
Office of the Chief Public Defender initially was
appointed to represent the defendant and filed a timely
appeal to the Supreme Court2 on his behalf raising such
issues as may appear from an examination of the record.
Attorney Lisa J. Steele later filed an appearance on
behalf of the defendant in lieu of the public defend-
er’s office.
   On September 14, 2015, pursuant to Practice Book
§ 62-9, Steele filed with the Office of the Appellate Clerk
a motion for leave to withdraw her appearance.
According to Steele, on the basis of her review of the
record and discussions with both the defendant and
trial counsel, she asserted that an appeal in this case
would be wholly frivolous. Steele, in accordance with
the procedures set forth in Practice Book §§ 62-9 and
43-34 thru 43-38, submitted an Anders3 brief detailing
the factual and legal basis for her conclusion. The
motion and the Anders brief were forwarded to the trial
court, Prats, J., for a decision. On February 24, 2017,
the trial court issued a memorandum of decision grant-
ing the motion to withdraw.
   In accordance with Practice Book § 62-9 (d) (3),
Steele sent the defendant a letter dated March 4, 2017,
notifying him of the court’s decision. Steele attached
to the letter a three page, single spaced document titled
‘‘Filing a Pro Se Brief.’’ That document contained
numerous and detailed instructions on how to proceed
with the appeal as a self-represented party. The follow-
ing statement was included amidst other instructions
describing the types of documents the defendant was
permitted to file in prosecuting his appeal: ‘‘You can
try filing a [m]otion for [r]eview of the trial court’s
decision on the Anders motion ([Practice Book §] 66-
6). Remember that you only have [ten] days to file this
from the date of the notice of the order.’’ Here, ten days
expired on March 6, 2017, or two days after the letter
was dated. The letter did not inform the defendant that
a motion for review was his exclusive remedy or that
he could not raise in his appellate brief any issue regard-
ing the court’s decision to grant the motion to withdraw.
The defendant did not file a motion for review of the
trial court’s ruling allowing Steele to withdraw.
   On April 7, 2017, the defendant filed an appearance as
a self-represented party in lieu of Steele. He successfully
filed a motion for additional time to file his brief, which
he submitted on November 3, 2017. On November 30,
2017, the Supreme Court transferred the appeal to this
court pursuant to Practice Book § 65-1.
   Practice Book § 62-9 (d) directs that any appointed
appellate counsel who concludes in accordance with
Practice Book § 43-34 that an appeal would be wholly
frivolous to file under seal with the appellate clerk a
motion for leave to withdraw his or her appearance
along with a memorandum of law in accordance with
Practice Book § 43-35. Copies are not provided to the
state. Practice Book § 62-9 (d) (2). The motion, brief,
and any supporting transcripts are then referred by the
appellate clerk to the trial court for a decision. Practice
Book § 62-9 (d) (3). If the trial court grants the motion
to withdraw, a copy of the court’s decision is filed,
under seal, with the appellate clerk, and counsel must
notify his or her former client in writing of the trial
court’s decision, the current status of the appeal, and
the defendant’s responsibilities necessary to prosecute
the appeal. Practice Book § 62-9 (d) (3). Section 62-9
(d) (3) further expressly provides that the trial court’s
decision ‘‘may be reviewed pursuant to [Practice Book
§] 66-6.’’
  Practice Book § 66-6 provides in relevant part that
this court ‘‘may, on written motion for review stating
the grounds for the relief sought, modify or vacate . . .
any order concerning the withdrawal of appointed
appellate counsel pursuant to Section 62-9 (d).’’ Gener-
ally, in those instances in which our rules provide for
expedited relief pursuant to a motion for review filed in
accordance with Practice Book § 66-6, we have required
that parties follow that procedure and declined to
review such issues when raised by way of a direct
appeal. See Hartford Federal Savings & Loan Assn. v.
Tucker, 192 Conn. 1, 8, 469 A.2d 778 (1984); Clark v.
Clark, 150 Conn. App. 551, 575–76, 91 A.3d 944 (2014);
State v. Casiano, 122 Conn. App. 61, 71, 998 A.2d 792,
cert. denied, 298 Conn. 931, 5 A.3d 491 (2010); Scagnelli
v. Donovan, 88 Conn. App. 840, 843, 871 A.2d 1084
(2005); State v. Pieger, 42 Conn. App. 460, 467, 680 A.2d
1001 (1996), aff’d, 240 Conn. 639, 692 A.2d 1273 (1997).
   Because of the confidential nature of the attorney-
client relationship and the required contents of an
Anders brief, in which the attorney representing the
defendant sets forth the legal and factual shortcomings
of any potential appellate issues, the brief is not permit-
ted to be disclosed to the state. Moreover, as provided
in Practice Book § 62-9 (d) (4), the panel hearing the
merits of any subsequent appeal is prohibited from
reviewing such materials.4 Accordingly, although Prac-
tice Book § 62-9 (d) (3) does not expressly state that
a motion for review is the exclusive remedy available
to a defendant, that is unquestionably the clear intent
of the rule. Accordingly, if a defendant wishes to chal-
lenge a ruling permitting the withdrawal of appointed
counsel in accordance with Practice Book § 62-9, he or
she must do so by filing a motion for review pursuant
to Practice Book § 66-6, not by raising the issue as a
claim in the pending appeal.
   I do not disagree with the majority that, in the present
case, although the defendant could have pursued and
briefed any appellate claim he deemed meritorious
regarding the underlying judgment of conviction, and,
in fact, was instructed to do so by his former appellate
counsel, he chose to raise in his brief to this court only
his claim that counsel should not have been permitted
to withdraw. For the following reasons, I would exer-
cise this court’s authority to supervise proceedings on
appeal and to suspend the requirements or provisions of
our appellate rules of practice and treat the defendant’s
brief as a late motion for review. See Practice Book
§§ 60-1, 60-2, and 60-35; see also State v. Ayala, 222
Conn. 331, 342, 610 A.2d 1162 (1992) (treating defen-
dant’s petition for certification under General Statutes
§ 51-197f as late petition for certification under General
Statutes § 52-265a [a]).
   First, I do not dispute that Steele’s written notifica-
tion and instructions to the defendant following the
granting of the motion for leave to withdraw fully com-
plied with the requirements of our rules and, although
not expressly required, informed the defendant that he
could ‘‘try’’ filing a motion for review of the court’s
decision to allow Steele to withdraw her representa-
tion.6 That important and time sensitive instruction,
however, was not addressed in the body of the letter
informing the defendant that the motion for leave to
withdraw had been granted but was buried amid a series
of instructions that pertained not to the issue of repre-
sentation but to procedures for prosecuting the appeal
as a self-represented party. Furthermore, Steele’s letter
to the defendant was dated on March 4, 2017, a Satur-
day, and the time to file a motion for review of the
court’s February 24, 2017 decision by her instruction
expired on March 6, the following Monday. It is thus
reasonable to infer that the time to file a timely motion
for review had expired on or before the date that the
defendant received Steele’s instructions. Moreover, nei-
ther the rules of practice cited by Steele nor the instruc-
tions themselves informed the defendant that if he
wished to challenge the court’s ruling on the motion to
withdraw, he could do so only by filing a motion for
review pursuant to Practice Book § 66-6.
   Second, and somewhat related, although he received
copies of the motion to withdraw and the court’s deci-
sion, each of which referenced Practice Book § 62-9,
which in turn references Practice Book § 66-6, the
defendant nevertheless may not have understood that,
as we clarify in this case, a motion for review was his
exclusive remedy. See Scagnelli v. Donovan, supra, 86
Conn. App. 845 n.3 (sua sponte granting permission to
file late motion for review ‘‘in consideration of the fact
that the defendants’ counsel did not have the benefit
of this decision’’) Given the unique procedural posture
of this case, and in the interest of justice, I would exer-
cise our supervisory authority to treat the defendant’s
brief as a late motion for review of the trial court’s
ruling on the motion to withdraw. The state, in its appel-
late brief, anticipated the possibility that we might treat
the defendant’s brief in this manner, and it did not argue
against that procedure, noting only that because it was
not privy to the Anders brief or the court’s ruling
because they were sealed, it was not in a position to
address the merits of the court’s order granting the
motion to withdraw.
   My review of the record shows that Attorney Steele
followed all required procedures necessary to seek per-
mission to withdraw her appearance as the defendant’s
appointed counsel, including providing a thorough and
well-reasoned brief in compliance with Anders. Her
motion to withdraw and Anders brief were sent to the
trial court for disposition. The defendant was granted
several extensions of time in which to respond to the
motion to withdraw. Although he did not file a written
response directly with the court, he conveyed his argu-
ments to Steele, who submitted a letter to the court
setting forth his belief that he had a viable double jeop-
ardy claim. The court, following a full examination of
the record, made an independent determination that
there were no nonfrivolous appellate issues, and filed
a thorough memorandum of decision setting forth its
reasoning for granting the motion to withdraw. I have
reviewed, on a plenary basis, the court’s memorandum
of decision and the underlying record on which the
court relied. I do not find any errors in its conclusions.
   The only argument the defendant advances in support
of his claim that the motion to withdraw was improperly
granted is that he has a nonfrivolous double jeopardy
claim. Any potential double jeopardy violation was fully
addressed by both Steele and the trial court, each of
whom concluded that the claim lacked merit. The defen-
dant has failed to demonstrate that a nonfrivolous dou-
ble jeopardy claim exists; see footnote 2 of this
concurrence; or that the court otherwise improperly
granted the motion to withdraw. Having treated the
defendant’s brief as a motion for review of the court’s
granting of the motion to withdraw, I would have
granted review, but would have denied the relief
requested.
   As previously indicated, the defendant has failed to
raise or brief any challenge to the judgment of convic-
tion itself. Because the defendant has advanced no
claim regarding the merits of the judgment of convic-
tion, he has effectively abandoned his direct criminal
appeal. Accordingly, like the majority, I would affirm
the judgment of conviction. Because that disposition
does not involve the review of any claim pertaining to
the merits of the appeal, my proposed disposition of
this appeal would also not run afoul of Practice Book
§ 62-9 (d) (4).
  1
     The jury also found the defendant not guilty of murder, but guilty of the
lesser included offense of manslaughter in the first degree with a firearm
in violation of General Statutes § 53a-55a. In light of the felony murder
conviction, the court properly vacated and dismissed without prejudice the
manslaughter conviction. See State v. Chicano, 216 Conn. 699, 703, 584 A.2d
425 (1990) (conviction of both felony murder and manslaughter in first
degree based on single homicide violates double jeopardy), cert. denied,
501 U.S. 1254, 111 S. Ct. 2898, 115 L. Ed. 2d 1062 (1991), overruled in part
on other grounds by State v. Polanco, 308 Conn. 242, 261, 61 A.3d 1084
(2013) (holding vacatur, rather than merger, is proper remedy for cumulative
homicide convictions). The defendant was sentenced to fifty-five years of
incarceration on the felony murder count and received a concurrent sentence
of twenty years of incarceration for the robbery. We note that in State v.
Gonzalez, 302 Conn. 287, 312–13, 25 A.3D 648 (2011), our Supreme Court
squarely rejected a claim that double jeopardy barred a defendant’s convic-
tion and punishment for both felony murder and the predicate felony of
robbery in the first degree.
   2
     The appeal was subsequently transferred to this court.
   3
     See Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493
(1967), and State v. Pascucci, 161 Conn. 382, 288 A.2d 408 (1971) (adopting
Anders requirements).
   4
     Practice Book § 62-9 (d) (4) provides in relevant part: ‘‘The appellate
clerk shall maintain all filings and related decisions pursuant to this subsec-
tion under seal. The panel hearing the merits of the appeal shall not view
any briefs and materials filed under seal pursuant to this subsection.’’
   5
     Practice Book § 60-1 provides: ‘‘The design of [our rules of practice]
being to facilitate business and advance justice, they will be interpreted
liberally in any appellate matter where it shall be manifest that a strict
adherence to them will work surprise or injustice.’’ Practice Book § 60-2
provides in relevant part that ‘‘[t]he supervision and control of the proceed-
ings shall be in the court having appellate jurisdiction from the time the
appellate matter is filed, or earlier, if appropriate . . . .’’ Practice Book
§ 60-3 provides: ‘‘In the interest of expediting decision, or for other good
cause shown, the court in which the appellate matter is pending may suspend
the requirements or provisions of any of [our rules of practice] on motion
of a party or on its own motion and may order proceedings in accordance
with its direction.’’
    6
      I would encourage the Advisory Committee on Appellate Rules to con-
sider making a recommendation that Practice Book § 62-9 (d) (3) be
amended. Practice Book § 62-9 (d) (3) currently provides in relevant part:
‘‘If the trial court grants the motion to withdraw, counsel shall immediately
notify his or her former client, by letter, of the status of the appeal and the
responsibilities necessary to prosecute the appeal.’’ It would seem no great
additional burden on counsel to include in the required letter an instruction
that if his or her former client wishes to challenge the court’s decision to
allow counsel to withdraw, the client must file a motion for review with
the Appellate Court in accordance with Practice Book § 66-6 and that the
issue is not reviewable by any other procedure.